Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Parker on January 21, 2022.
The application has been amended as follows: 
In the Claims
(Currently Amended) A packoff pressure prevention system, comprising: a packoff prevention sub; 
an internal pressure sensor located in the packoff prevention sub to measure fluid pressure within a drillstring; 
a one-way annular vent located in the packoff prevention sub to, when open, enable fluid to escape from within the drillstring into an annulus, but not allow fluids to pass from the annulus to the drillstring; and 
a processor located in the packoff prevention sub to receive pressure measurements from the internal pressure sensor, determine if the fluid pressure within the drillstring rises a first threshold amount over a second threshold time, and signal the annular vent to open based upon a determination that the fluid drillstring rises to the first threshold amount over the second threshold time.
14. (Currently Amended) A packoff pressure prevention sub, comprising: 
an internal pressure sensor to measure fluid pressure within a drillstring; 
a one-way annular vent to, when open, enable fluid to escape from within the drillstring into an annulus, but not allow fluids to pass from the annulus to the drillstring; 
an annulus pressure sensor to measure fluid pressure within the annulus, 
a processor coupled to receive pressure measurements from the internal pressure sensor and the annulus pressure sensor, determine if the fluid pressure within the drillstring rises a first threshold amount over a second threshold time and if a pressure difference between the fluid pressure within the drillstring and fluid pressure within the annulus is above a third threshold amount, and signal the annular vent to open based upon a determination that the fluid pressure within the drillstring rises to the first threshold amount over the second threshold time and the pressure difference between the fluid pressure within the drillstring and fluid pressure within the annulus is above the third threshold amount.
18. (Currently Amended) A system of preventing unintentional deployment of a pressure sensitive tool, comprising: 4Appl. No. 15/558,152 Reply to Examiner's Action dated October 29, 2020 
a pressure sensitive tool; and 
a safeguard sub coupled to the pressure sensitive tool, the safeguard sub comprising: 

a one-way annular vent above the pressure sensitive tool to, when open, enable fluid to escape from within the drillstring into an annulus, thus decreasing pressure on the pressure sensitive tool, but not allow fluids to pass from the annulus to the drillstring; and 
a processor coupled to receive input at least from the internal pressure sensor, determine if the fluid pressure within the drillstring rises a first threshold amount over a second threshold time, and signal the annular vent to open if the fluid pressure within the drillstring rises the first threshold amount over the second threshold time.
20. (Currently Amended) The system of claim 18, wherein the first threshold is less than a pressure at which the pressure sensitive tool deploys.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Y.A/
01/21/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672